UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4409
JEFFREY ALLAN SNIPES,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the District of South Carolina, at Spartanburg.
               Henry M. Herlong, Jr., District Judge.
                             (CR-01-877)

                  Submitted: November 15, 2002

                      Decided: December 3, 2002

   Before WILLIAMS, TRAXLER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Andrew J. Johnston, Spartanburg, South Carolina, for Appellant. J.
Strom Thurmond, Jr., United States Attorney, Kevin F. McDonald,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. SNIPES
                             OPINION

PER CURIAM:

   Jeffrey Allan Snipes appeals his conviction and eighteen-month
sentence for making, uttering, or possessing counterfeit securities of
an organization doing business in and affecting interstate commerce,
in violation of 18 U.S.C. § 513 (2000). We affirm.
   Snipes, through counsel, contends that the district court erred in
admitting testimony that Snipes believed he was subject to "three
strikes" punishment. We review a district court’s ruling on admissibil-
ity of evidence for abuse of discretion. United States v. Queen, 132
F.3d 991, 995 (4th Cir. 1997). This testimony was offered "to com-
plete the story presented by the Government at trial," United States
v. Love, 134 F.3d 595, 603 (4th Cir. 1998), and not as impermissible
character evidence. The district court did not abuse its discretion in
admitting this evidence.
   Snipes has moved for leave to file a supplemental pro se brief rais-
ing one additional issue. We grant the motion, but ultimately find the
claim unpersuasive. Snipes challenges the district court’s failure to
prevent the United States from exploring his drug habit as motivation
for this offense or making reference thereto in its summation. Eviden-
tiary rulings, even if erroneous, are subject to review for harmless
error. See Fed. R. Crim. P. 52(a). Such rulings will be found harmless
if we are able to conclude, "with fair assurance, after pondering all
that happened without stripping the erroneous action from the whole,
that the judgment was not substantially swayed by the error." United
States v. Ince, 21 F.3d 576, 583 (4th Cir. 1994) (quoting Kotteakos
v. United States, 328 U.S. 750, 765 (1946)). Here, even if the district
court’s admission of the evidence in question was erroneous, we find
the error harmless in light of the overwhelming evidence against
Snipes.
  We therefore affirm Snipes’s conviction and sentence. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.
                                                          AFFIRMED